DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is being considered by the examiner except where there is a line-thru because the reference is being cited earlier in the prosecution of the application.

Drawings
The drawings were received on 07/22/2021. These drawings are acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, FLAJSLIK (US 2016/0381120 A1) failed to disclose a host fabric interface (HFI) to: receive an operation execution command message associated with a triggered operation that has been fired; process the received operation execution command message to (i) extract argument information from a payload of the received operation execution command and (ii) store the argument information in a data buffer of the compute engine; increment a value of an event counter associated with the fired triggered operation; perform a triggered compare-and-generate event (TCAGE) operation as a function of the extracted argument information; determine, in response to having performed TCAGE operation, whether to generate a triggering event; generate, in response to a determination that the triggering event is to be generated, the triggering event as a function of the performed TCAGE operation; insert the generated triggered event into a triggered operation queue; and update the value of the event counter.
Instead, FLAJSLIK discloses a device to operate in a system for event dissemination, comprising: a communication module to interact with a plurality of other devices; a processing module to process at 
Regarding claim 12, the prior art of record, FLAJSLIK (US 2016/0381120 A1) failed to disclose one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to: receive an operation execution command message associated with a triggered operation that has been fired; process the received operation execution command message to (i) extract argument information from a payload of the received operation execution command and (ii) store the argument information in a data buffer of the compute engine; increment a value of an event counter associated with the fired triggered operation; perform a triggered compare-and-generate event (TCAGE) operation as a function of the extracted argument information; determine, in response to having performed TCAGE operation, whether to generate a triggering event; generate, in response to a determination that the triggering event is to be generated, the triggering event as a function of the performed TCAGE operation; insert the generated triggered event into a triggered operation queue; and update the value of the event counter.
Instead, FLAJSLIK discloses a device to operate in a system for event dissemination, comprising: a communication module to interact with a plurality of other devices; a processing module to process at least events; a local event queue; and an event dissemination module to: receive an event into the device; place the event into the local event queue; and disseminate the event from the local event queue to at least one other device in the plurality of other devices.
Regarding claim 23, the prior art of record, FLAJSLIK (US 2016/0381120 A1) failed to disclose means for receiving an operation execution command message associated with a triggered operation that has been fired; means for processing the received operation execution command message to (i) extract argument information from a payload of the received operation execution command and (ii) store the argument information in a data buffer of the compute engine; means for incrementing a value of an event counter associated with the fired triggered operation; means for performing a triggered compare-and-generate event (TCAGE) operation as a function of the extracted argument information; means for determining, in response to having performed TCAGE operation, whether to generate a triggering 
Instead, FLAJSLIK discloses a device to operate in a system for event dissemination, comprising: a communication module to interact with a plurality of other devices; a processing module to process at least events; a local event queue; and an event dissemination module to: receive an event into the device; place the event into the local event queue; and disseminate the event from the local event queue to at least one other device in the plurality of other devices..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SYED A RONI/Primary Examiner, Art Unit 2194